MANDATE

THE STATE OF TEXAS

TO THE 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 22, 2015, the cause upon appeal to revise
or reverse your judgment between

Dorothy Delk, Appellant

V.

Val Verde County and San Felipe Del Rio Consolidated Independent School District, Appellee

No. 04-14-00529-CV and Tr. Ct. No. 25395

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the order of the trial
court is AFFIRMED. It is ORDERED that appellees, Val Verde County and
San Felipe Del Rio Consolidated Independent School District, recover their
costs of this appeal from appellant, Dorothy Delk.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00529-CV

                                             Dorothy Delk

                                                   v.

      Val Verde County and San Felipe Del Rio Consolidated Independent School District

           (NO. 25395 IN 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
SUPPLEMENTAL CLERK'S
RECORD                             $55.00   PAID          APPELLE
MOTION FEE                         $10.00   PAID          DAN STICKER
CLERK'S RECORD                     $82.00   PAID          DOROTHY DELK
STATEWIDE EFILING FEE              $20.00   PAID          ROBERT DELK TRUST
MOTION FEE                         $10.00   PAID          ROBERT DELK TRUST
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          ROBERT DELK TRUST
INDIGENT                           $25.00   PAID          ROBERT DELK TRUST
FILING                            $100.00   PAID          ROBERT DELK TRUST


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 1, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853